Per Curiam.

Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimant from benefits on the ground that she voluntarily left her employment without good cause. The board chose to reject claimant’s testimony that when she complained of the conditions, principally with respect to drafts and temperature, under which she worked, the employer discharged her. The board affirmatively found that the working conditions were not unfavorable and that after a number of previous difficulties and differences the employer told claimant on a particular day that if she left for the day, as she threatened to do, her services would be terminated, and that when she left nevertheless, her dismissal followed. Claimant had other difficulties with the employer and although her own union found no basis for her various complaints, the employer seems to have treated her with kindness and forbearance. In any event, the factual issues, including questions of credibility, were for determination by the Unemployment Insurance Appeal Board and this record demonstrates no basis upon which we could interfere with its decision. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.